Citation Nr: 1743709	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation services under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran, who received the Good Conduct Medal, was clearly a credit to the Marine Corps and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for vocational rehabilitation services.  The Veteran timely filed a Notice of Disagreement in October 2016.  The Board's Veterans Appeals Control and Locator System (VACOLS) reports that a Statement of the Case was dispatched on December 22, 2016, although it does not appear in the claims file.  The Veteran timely filed a VA Form 9 in January 2017. 


FINDING OF FACT

On September 20, 2017, the Board received verification from the Social Security Administration (SSA) that the Veteran died in March 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C. § 5121A (West 2014); 38 C.F.R. 
§ 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed without prejudice.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


